157 S.W.3d 268 (2005)
Tracy M. BURAGE, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 84525.
Missouri Court of Appeals, Eastern District, Division One.
January 11, 2005.
Tracy Burage, Licking, MO, pro se.
Jeremiah W. (Jay) Nixon, Atty. Gen., Deborah Daniels, Stephen David Hawke, Assistant Attorneys General, Jefferson City, MO, for respondent.
Before GARY M. GAERTNER, SR., P.J., SHERRI B. SULLIVAN, J. and BOOKER T. SHAW, J.

ORDER
PER CURIAM.
Appellant, Tracy M. Burage ("Movant"), appeals from the judgment of the Circuit Court of St. Louis County denying his motion to reopen his Rule 29.15 motion for post-conviction relief. Following a jury trial, Movant was convicted of one count of robbery in the first degree, section 569.020 RSMo (1994),[1] and one count of armed criminal action, section 571.015. Movant was sentenced as a prior and persistent offender to thirty years imprisonment on each count to run consecutively. We previously affirmed the motion court's denial of Movant's Rule 29.15 motion for post-conviction relief. We affirm.
We have reviewed the briefs of the parties and the record on appeal. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment pursuant to Rule 84.16(b). We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision.
NOTES
[1]  All statutory references are to RSMo 1994 unless otherwise indicated.